     Case 1:20-cv-00478-DAD-EPG Document 37 Filed 12/02/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA BLAND,                                     No. 1:20-cv-00478-DAD-EPG (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATION AND DENYING
14    ROBERT RODRIGUEZ, et al.,                         PLAINTIFF’S MOTION FOR INJUNCTIVE
                                                        RELIEF
15                       Defendant.
                                                        (Doc. Nos. 20, 31)
16

17

18           Plaintiff Joshua Bland is a state prisoner proceeding pro se and in forma pauperis in this

19   civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On August 10, 2020, plaintiff filed an amended complaint alleging that defendants failed

22   to protect him from being attacked by other inmates while he was incarcerated at Kern Valley

23   State Prison (“KVSP”), Facility D in 2017. (Doc. No. 14.) On September 14, 2020, plaintiff

24   filed a motion for injunctive relief seeking to prevent his transfer to KVSP, Facility D. (Doc. No.

25   20.) On October 8, 2020, the Warden of Corcoran State Prison, who is not a party to this action,

26   filed a response to plaintiff’s motion upon the request of the assigned magistrate judge. (Doc.

27   Nos. 21, 27.) On October 20, 2020, plaintiff filed his reply. (Doc. No. 28.)

28   /////
                                                       1
     Case 1:20-cv-00478-DAD-EPG Document 37 Filed 12/02/20 Page 2 of 3


 1           On October 29, 2020, the assigned magistrate judge issued findings and recommendation

 2   recommending that plaintiff’s motion for injunctive relief be denied. (Doc. No. 31.) The findings

 3   and recommendation were served on plaintiff and contained notice that objections were to be

 4   filed within fourteen (14) days of the order’s date of service. (Id. at 6.) Plaintiff sought and

 5   received a thirty (30) day extension to file objections. (Doc. Nos. 33, 34.) Plaintiff then filed

 6   timely objections on November 12, 2020, and the Warden filed his response thereto on November

 7   30, 2020. (Doc. Nos. 35, 36.)

 8           In his motion, plaintiff states that he has been put up for transfer to KVSP, Facility D, the

 9   same institution and yard where the incidents alleged in his amended complaint occurred, and

10   seeks injunctive relief prohibiting his transfer to KVSP. (Doc. No. 20 at 1.) Plaintiff alleges he

11   spent four years at KVSP where he “suffered at the hands of both the ‘officers’ and inmates,”

12   developed agoraphobia, and that he fears for his life if he returns to KVSP. (Id.) Plaintiff asserts

13   that even if the officers named in this action are no longer working at KVSP, an inmate there will

14   recall who plaintiff is and pose a danger to his safety and life. (Id.)

15           As noted in the pending findings and recommendations, plaintiff appears to seek

16   injunction relief against the California Department of Corrections and Rehabilitation and the State

17   of California, neither of which is named as a defendant in this action. (Doc. No. 31 at 6.) The

18   named defendants in this case do not have the authority to provide the injunctive relief plaintiff

19   seeks. (Id.) An injunction binds only “the parties to the action,” their “officers, agents, servants,

20   employees, and attorneys,” and “other persons who are in active concert or participation.” Fed.
21   R. Civ. P. 65(d)(2)(A)–(C). The magistrate judge also found that plaintiff submitted no evidence

22   that the incidents alleged in his complaint occurred or that the named defendants, several of

23   whom no longer work at KVSP, Facility D, will fail to protect him from an inmate attack in the

24   future. (Doc. No. 31 at 5.) Thus, the magistrate judge found that plaintiff failed to establish that

25   he is likely to suffer irreparable harm in the absence of the granting of preliminary relief. (Id. at

26   5–6.)
27           In his objections to the pending findings and recommendations, plaintiff asserts that the

28   likelihood that he will be subjected to “either inmate or staff battery” upon a transfer to KVSP,
                                                         2
     Case 1:20-cv-00478-DAD-EPG Document 37 Filed 12/02/20 Page 3 of 3


 1   Facility D is neither speculative nor conclusory. (Doc. No. 35 at 1.) Plaintiff also contends that

 2   his lack of evidence of such is due to a code of silence among the prison officials involved. (Id.)

 3   As noted by the Warden in his reply to plaintiff’s objections (Doc. No. 36 at 3), there remains no

 4   evidence suggesting that any of the named defendants in this action have the authority provide the

 5   injunctive relief plaintiff seeks. Plaintiff has thus failed to demonstrate his entitlement to the

 6   relief requested.

 7          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

 8   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

 9   including plaintiff’s objections, the court finds the findings and recommendation to be supported

10   by the record and proper analysis.

11          Accordingly,

12               1. The findings and recommendations issued on October 29, 2020 (Doc. No. 31) are

13                  adopted in full;

14               2. Plaintiff’s motion for injunctive relief (Doc. No. 20) is denied; and

15               3. This case is referred back to the assigned magistrate judge for further proceedings.

16   IT IS SO ORDERED.
17
        Dated:     December 1, 2020
18                                                       UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                         3
